DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss this case for lack of prosecution.
On February 15, 2011, the court sent the parties a Journal Entry instructing Plaintiffs to file a written response to Defendant's written status report by April 4, 2011. The Journal Entry advised that failure to comply with the deadlines set forth therein might result in dismissal of Plaintiffs appeal.
Plaintiffs' deadline has passed and the court has not received the Plaintiffs' written response or any further communication from Plaintiffs. Plaintiffs failed to provide any information in response to Defendant's document request filed with its Answer. (Def's Ans, filed Dec 29, 2010, Ex A.) As a consequence, the court finds this matter should be dismissed for lack of prosecution. Now, therefore, *Page 2 
IT IS THE DECISION OF THIS COURT that this matter is dismissed.
Dated this ___ day of April 2011.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Presiding Magistrate Jill A.Tanner on April 12, 2011. The Court filed and entered this documenton April 12, 2011. *Page 1